Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-20 in the reply filed on 08/27/2021 is acknowledged.
Claims 1-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/27/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KORTEN et al. (2017/0112601).
	Regarding claims 15-16 and 18, KORTEN et al. discloses an additive manufacturing system comprising:
	a recoater (10) having a drive axis (x-axis) [0016] and an oscillation axis [0013]. [0052];
	a build chamber (build area) (103) along the drive axis (x-axis) [0048];
	a drive module (crank drive) (16) connected to the recoater [0052];
	an oscillation module (crank shaft) connected to the recoater to oscillate the recoater along the oscillation axis [0013]; and
	a control module (vibration generator) to adjust the frequency [0052].
	Regarding claim 20, KORTEN et al. discloses an additive manufacturing system comprising:
	a recoater (10) having a drive axis (x-axis) [0016] and an oscillation axis [0013]. [0052];
	a build chamber (build area) (103) along the drive axis (x-axis) [0048];
	a drive module (crank drive) (16) connected to the recoater [0052];
	an vibration module (crank shaft) connected to the recoater to cause vibration to the recoater [0013]; and
	a control module (vibration generator) to adjust the frequency [0052].

	

Allowable Subject Matter
Claims 17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742